


Exhibit 10.4

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made on
December 12, 2017 (the “Effective Date”), by and between Smart & Final
Stores, Inc., a Delaware corporation (the “Company”), and David G. Hirz (the
“Executive”).

 

WHEREAS, the Executive is currently employed by the Company as its Chief
Executive Officer and President pursuant to the Amended and Restated Employment
Agreement with the Company, dated July 20, 2016 (the “Prior Agreement”);

 

WHEREAS, the Company wishes to continue the Executive’s employment in his
present position and the Executive wishes to accept such employment, in each
case in accordance with the terms and provisions herein contained; and

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

 

1.                                      Employment of Executive; Duties.

 

1.1.                            Title; Reporting.  During the Employment Period
(as defined in Section 2 hereof) the Executive shall serve as the Chief
Executive Officer and President of the Company, reporting directly to the Board
of Directors of the Company (the “Board”).  The Executive also shall be
nominated to serve as a director on the Board for so long as the Executive
remains employed by the Company.

 

1.2.                            Duties.  During the Employment Period, the
Executive shall do and perform all lawful services and acts reasonably necessary
or advisable and consistent with his position to fulfill the duties and
responsibilities of the Executive’s position and shall render such services on
the terms set forth herein.  In addition, the Executive shall have such other
executive and managerial powers and duties as may reasonably be assigned to the
Executive by the Board, commensurate with the Executive serving as the Chief
Executive Officer and President.  The Company may reasonably adjust the duties
and responsibilities of Executive as the Chief Executive Officer and President,
notwithstanding the specific title set forth in Section 1.1 hereof, based upon
the Company’s needs from time to time.  Except for sick leave, reasonable
vacations and excused leaves of absence, the Executive shall, throughout the
Employment Period, devote substantially all of the Executive’s working time,
attention, knowledge and skills, to such extent as may be necessary and
appropriate as determined by the Executive in his business judgment and in
consultation with the Board, faithfully, and to the best of the Executive’s
ability, to the duties and responsibilities of the Executive’s position(s) in
furtherance of the business affairs and activities of the Company and its
subsidiaries.  The Executive shall at all times be subject to, comply with,
observe and carry out (a) the Company’s rules, regulations, policies and codes
of ethics and/or conduct applicable to its employees generally as currently in
effect or as reasonably in effect from time to time and (b) such rules,
regulations, policies, codes of ethics and/or conduct, directions and
restrictions as the Board may from time to time reasonably establish or approve
for senior executive officers of the Company.

 

--------------------------------------------------------------------------------


 

2.                                      Term of Employment.  This Agreement
shall become effective as of the Effective Date.  This Agreement shall govern
the terms and conditions of the Executive’s employment by the Company, and the
termination thereof, from the Effective Date through the third anniversary
thereof (the “Initial Term”), provided that on the third anniversary of the
Effective Date and each anniversary thereafter, the Term shall be extended for
one additional year unless the Company or the Executive gives the other party
written notice of its election not to so extend the Term at least 180 days prior
to any such anniversary, or unless terminated sooner pursuant to Section 4
hereof.  The Initial Term and each extension thereof, if any, are referred to as
the “Term.”  The portion of the Term during which the Executive is actually
employed by the Company under this Agreement is referred to as the “Employment
Period.”

 

3.                                      Compensation and General Benefits.

 

3.1.                            Base Salary.

 

(a)                                 During the Employment Period, the Company
agrees to pay to the Executive an annual base salary in an amount equal to
$950,000 (such base salary, as may be increased from time to time pursuant to
Section 3.1(b), is referred to herein as the “Base Salary”).  The Base Salary,
less amounts required to be withheld under applicable law, shall be payable in
equal installments in accordance with the Company’s normal payroll practices and
procedures in effect from time to time for the payment of salaries to officers
of the Company, but in no event less frequently than semi-monthly.

 

(b)                                 The Board or the Compensation Committee
established by the Board (the “Compensation Committee”) shall review the
Executive’s performance on an annual basis and, based on such review, may
increase the Base Salary, as it, acting in its sole discretion, shall determine
to be reasonable and appropriate.

 

3.2.                            Annual Bonus.

 

(a)                                 With respect to each fiscal year of the
Company that ends during the Employment Period, the Executive shall be eligible
for an annual performance bonus (the “Annual Bonus”) contingent upon the
Company’s attainment of annual performance goals that are established by the
Board or the Compensation Committee, after consultation with the Executive.

 

(b)                                 The actual amount of the Annual Bonus will
be based on the level of achievement of the performance goals for the applicable
fiscal year.  The Executive will earn an Annual Bonus equal to 110% of his Base
Salary for achievement at 100% of the established target level for such goals
(such bonus, the “Target Bonus”).  The Executive will have the potential to earn
an Annual Bonus equal to up to 220% of his Base Salary for achievement of
“stretch” goals that are established in excess of such target level.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Any Annual Bonus earned shall be paid in a
lump sum on or before May 15 next following the end of the fiscal year to which
the bonus relates (but no earlier than January 1 of such year), and in
accordance with the Company’s normal payroll practices and procedures. 
Notwithstanding anything in this Section 3.2 to the contrary, the Annual Bonus
(if any) will be earned and payable only if the Executive is employed by the
Company on the last day of the fiscal year to which such Annual Bonus relates,
except as otherwise expressly provided in Section 4 hereof.

 

3.3.                            Equity Grants.  With respect to each fiscal year
of the Company during the Employment Period, the Board, or an appropriate
committee thereof, shall consider an annual grant of equity awards to the
Executive on terms determined by the Board or applicable committee, with a grant
date fair value of not less than $2,500,000; provided, that operating income for
the applicable fiscal year is greater than the operating income for the prior
applicable fiscal year and, provided further, that the Board or applicable
committee shall not be obligated to make such grant.

 

3.4.                            Expenses.  In addition to any amounts to which
the Executive may be entitled pursuant to the other provisions of this Section 3
or elsewhere herein, the Executive shall be entitled to receive reimbursement
from the Company for all reasonable and necessary expenses incurred by the
Executive during the Employment Period in performing the Executive’s duties
hereunder on behalf of the Company, subject to, and consistent with, the
Company’s policies for expense payment and reimbursement, in effect from time to
time.

 

3.5.                            Benefits.

 

(a)                                 During the Employment Period, in addition to
any amounts to which the Executive may be entitled pursuant to the other
provisions of this Section 3 or elsewhere herein, the Executive shall be
entitled to participate in, and to receive benefits under, any benefit plans,
arrangements or policies made available by the Company or its subsidiaries to
their senior employees generally, including the Company’s 401(k) plan,
supplemental deferred compensation plan, executive medical reimbursement plan
and other perquisites provided to senior employees generally, subject to and on
a basis consistent with the terms, conditions and overall administration of each
such plan, arrangement or policy.

 

(b)                                 The Executive shall be entitled to five
weeks of paid vacation per calendar year, pro-rated for any partial year of
service, in accordance with the standard written policy of the Company or its
subsidiaries with regard to vacations of employees.  Unused vacation shall
accrue from year to year, but shall be capped at ten weeks.

 

(c)                                  During the Employment Period, the Executive
shall receive an automobile allowance of $1,500 per month, and any other
automobile benefits consistent with the Company’s automobile policy.

 

(d)                                 Notwithstanding the foregoing, the foregoing
benefits may be reduced or eliminated prospectively to the extent the Company
determines to reduce or eliminate such benefits for senior executives of the
Company and its subsidiaries generally.

 

3

--------------------------------------------------------------------------------


 

4.                                      Termination.

 

4.1.                            General.  The employment of the Executive
hereunder (and the Employment Period) shall terminate as provided in Section 2
hereof, unless earlier terminated in accordance with the provisions of this
Section 4.

 

4.2.                            Death or Disability of the Executive.

 

(a)                                 The employment of the Executive hereunder
(and the Employment Period) shall terminate upon (x) the death of the Executive
and (y) at the option of the Company, upon not less than 15 days’ prior written
notice to the Executive or the Executive’s personal representative or guardian,
if the Executive suffers a “Total Disability” (as defined in
Section 4.2(c) hereof).  Upon termination for death or Total Disability:

 

(i)                                     The Company shall pay to the Executive,
guardian or personal representative, as the case may be, continued Base Salary
at its then current level for a period of 24 months. The continued Base Salary
pursuant to this Section 4.2(a) shall be paid in accordance with the Company’s
normal payroll practices and procedures in the same manner and at the same time
as though the Executive remained employed by the Company.

 

(ii)                                  The Company shall pay to the Executive,
guardian or personal representative, as the case may be, a prorated share of the
Annual Bonus pursuant to Section 3.2 hereof (based on the period of actual
employment) to which the Executive would have been entitled had the Executive
worked the full fiscal year during which the termination occurred, based on the
actual level of achievement of the applicable goals for such fiscal year.  Any
bonus due as a result of the preceding sentence shall be paid in a lump sum at
the time and in the manner specified in Section 3.2.

 

(b)                                 The Executive agrees to take all actions as
may be reasonably requested by the Company in connection with the purchase and
maintenance by the Company of life insurance policies on the Executive
maintained by the Company for the sole benefit of the Company, including
submitting to a physical examination.

 

(c)                                  For purposes of this Agreement, “Total
Disability” shall mean (i) if the Executive is subject to a legal decree of
incompetency (the date of such decree being deemed the date on which such
disability occurred), (ii) the written determination by a physician selected by
the Company (which expense shall be paid by the Company) that, because of a
medically determinable disease, injury or other physical or mental disability,
the Executive is unable substantially to perform, with or without reasonable
accommodation, the material duties of the Executive required hereby, and that
such disability has lasted for 90 consecutive days or any 120 days during the
immediately preceding 12-month period or is, as of the date of determination,
reasonably expected to last six months or longer after the date of
determination, in each case, based upon medically available reliable information
or (iii) the Executive qualifies for benefits for the balance of the Term under
the Company’s long-term disability coverage, if any.   In conjunction with
determining mental and/or physical disability for purposes of this Agreement,
the Executive hereby consents to (x) any examinations that the Board or the
Compensation Committee determines are relevant to a determination of whether the
Executive is mentally and/or physically disabled or are required by the Company
physician, (y) furnish such medical information as may be reasonably requested
and (z) waive any applicable physician patient privilege that may arise because
of such examination.  All expenses incurred by the Executive under this
subsection shall be paid by the Company.

 

4

--------------------------------------------------------------------------------


 

4.3.                            Termination by the Company Without Cause or
Resignation by the Executive For Good Reason.

 

(a)                                 The Company may terminate the Executive’s
employment without “Cause” (as defined in Section 4.3(g) hereof), and thereby
terminate the Executive’s employment (and the Employment Period) under this
Agreement at any time upon written notice to the Executive.

 

(b)                                 The Executive may resign, and thereby
terminate the Executive’s employment (and the Employment Period), at any time
for “Good Reason” (as defined in Section 4.3(f) hereof) upon not less than 30
days’ and not more than 60 days’ prior written notice to the Company specifying
the existence of Good Reason and the reason therefor in reasonable detail;
provided, however, that the Company shall have a reasonable opportunity to cure
any such Good Reason (to the extent curable) within 30 days after the Company’s
receipt of such notice; and provided further that, if the Company is not seeking
to cure, the Company shall not be obligated to allow the Executive to continue
working during such period and may, in its sole discretion, accelerate such
termination of employment (and the Employment Period) to any date during such
period. The Executive may not terminate employment under this Agreement for Good
Reason regarding any of the Company’s acts or omissions of which Executive had
actual notice for 90 days or more prior to giving notice of termination for
“Good Reason;” provided that any waiver by the Executive of any conduct, event
or occurrence that otherwise would have constituted Good Reason shall not be a
waiver of any subsequent conduct, event or occurrence of the same or any other
type.

 

(c)                                  In the event the Executive’s employment is
terminated pursuant to this Section 4.3, other than a Change in Control
Termination (as defined below), then, subject to Section 4.3(e) hereof, the
following provisions shall apply:

 

(i)                                     The Company shall continue to pay the
Executive the Base Salary (at the Base Salary rate on the date of termination)
for a period of 24 months after the date of termination, with all such amounts
payable in accordance with the Company’s normal payroll practices and procedures
in the same manner and at the same time as though the Executive remained
employed by the Company.

 

(ii)                                  The Company shall pay to the Executive a
pro-rated share of the Annual Bonus pursuant to Section 3.2 hereof (based on the
period of actual employment) to which the Executive would have been entitled had
the Executive worked for the full fiscal year during which the termination
occurred, based on the actual level of achievement of the applicable goals for
such fiscal year.  Any bonus due as a result of the preceding sentence shall be
paid in a lump sum at the time and in the manner specified in Section 3.2
hereof.

 

5

--------------------------------------------------------------------------------


 

(iii)                               The Executive shall receive 24 months of
service credit with respect to any options to purchase common stock of the
Company granted prior to the date of the termination and held by Executive on
such date (“Existing Options”); notwithstanding the foregoing, if the
Executive’s employment is terminated pursuant to this Section 4.3 on or after
December 31, 2020, all Existing Options shall, as of the date of such
termination, immediately vest.  The Executive shall have two (2) years after the
date of the termination to exercise vested Existing Options, provided that in no
event shall any options be exercisable after the expiration of the term of such
options.

 

(iv)                              Any restricted stock of the Company granted
prior to the date of the termination and held by Executive on such date
(“Existing Restricted Stock”) shall, as of the date of such termination,
immediately vest with respect to the lesser of (x) 50% of the total number of
shares subject to the applicable restricted stock agreement and (y) all of the
restricted stock subject to the applicable restricted stock agreement as of the
date of such termination; notwithstanding the foregoing, if the Executive’s
employment is terminated pursuant to this Section 4.3 on or after December 31,
2020, all Existing Restricted Stock shall, as of the date of such termination,
immediately vest.  Notwithstanding the foregoing, no portion of the restricted
stock granted pursuant to the Restricted Stock Agreements between Executive and
the Company dated May 25, 2017 and December 8, 2017, respectively, shall
accelerate pursuant to this Section 4.3(c)(iv)

 

(d)                                 In the event the Executive’s employment is
terminated pursuant to this Section 4.3 within 60 days prior to or within one
year following a Change in Control (as defined in the Smart & Final Stores, Inc.
2014 Stock Incentive Plan; provided that such Change in Control constitutes a
“change in the ownership of the corporation,” a “change in effective control of
the corporation” or a “change in the ownership of a substantial portion of the
assets of the corporation,” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”)) (a “Change in Control
Termination”), then, subject to Section 4.3(e) hereof, the following provisions
shall apply:

 

(i)                                     In lieu of the amounts set forth in
Section 4.3(c)(i) hereof, Company shall pay the Executive an amount equal to two
times (A) the Base Salary (at the Base Salary rate on the date of termination),
payable in accordance with Section 4.3(c)(i) hereof, and (B) the Target Bonus
(at the Target Bonus rate for the fiscal year of termination), payable in a lump
sum on the first regular payroll date after the 60th day after the date of
termination.

 

(ii)                                  The Company shall pay to the Executive or
the Executive shall receive, as applicable, the other payments and benefits
provided in Section 4.3(c)(ii)-(iv) hereof.

 

6

--------------------------------------------------------------------------------


 

(e)                                  As a condition precedent to the Executive’s
right to receive the benefits set forth in Section 4.3(c), Section 4.3(d),
Section 4.5(b), Section 4.5(c) or Section 4.5(d) hereof, the Executive agrees to
execute a release (“Release”) of the Company and its respective Affiliates,
officers, directors, stockholders, employees, agents, insurers, representatives
and successors from and against any and all claims that the Executive may have
against any Person (as defined in Section 5.3(e) hereof) (which Release shall be
delivered to Executive within ten days following the date of termination)
relating to the Executive’s employment by the Company and the termination
thereof and such Release must become effective and enforceable in accordance
with its terms on or before the 60th day after Executive’s termination of
employment.  Such Release shall be substantially in the form attached hereto as
Exhibit A, with such modifications or additions as are necessary or advisable to
render such Release enforceable under then-applicable law.  In addition, the
Executive’s right to receive the benefits set forth in Section 4.3(c),
Section 4.3(d), Section 4.5(b), Section 4.5(c) or Section 4.5(d) hereof is
conditioned on the Executive’s compliance with his obligations under Section 5
hereof and under the Fair Competition Agreement attached hereto as Exhibit B. 
The payments to the Executive under Sections 4.2(a)(i),  4.3(c)(i),
Section 4.3(d)(i), Section 4.5(c)(i) or Section 4.5(d)(i) hereof shall commence
on the first regular payroll date after the 60th day after Executive’s
termination of employment, and the first payment shall include any amounts that
would otherwise have been made to the Executive between the date of termination
and the date of first payment.

 

(f)                                   For purposes of this Agreement, the
Executive would be entitled to terminate the Executive’s employment for “Good
Reason” if, without Executive’s written consent, (i) the Company materially
diminishes the Executive’s authority, responsibility or duties, including if the
Executive no longer reports directly to the Board, (ii) the Company requires the
Executive to relocate to a principal place of employment that is 25 miles
further (one-way) from the Executive’s current residence (as of the Effective
Date) than the Company’s current headquarters in Commerce, California are from
such residence, or (iii) without the Executive’s prior written consent, the
Company fails to comply with any material obligation imposed by this Agreement. 
Notwithstanding any provision of this Agreement to the contrary, the Company is
permitted to reduce the Executive’s Base Salary in connection with a
Company-wide reduction in salary or a reduction in salary of the Company’s
executive officers, generally, and any such reduction shall not be deemed to be
“Good Reason,” provided, that the percentage of any such reduction is no greater
than the percentage reduction of any other officer.

 

(g)                                  For purposes of this Agreement, “Cause”
means the occurrence of any one or more of the following events:

 

(i)                                     a breach by the Executive of any
material provision of this Agreement, including any provision of Section 5
hereof, or a breach of any provision of the Fair Competition Agreement;

 

(ii)                                  the Executive’s (A) having committed any
felony or (B) conviction or plea of nolo contendere to any misdemeanor, in each
case, that could cause material harm or embarrassment to the Company or any of
its subsidiaries or any of its affiliates, in the reasonable judgment of the
Board;

 

(iii)                               theft, embezzlement or fraud by the
Executive in connection with the performance of the Executive’s duties
hereunder;

 

(iv)                              the misappropriation by the Executive of any
material business opportunity of the Company or any of its subsidiaries,
excluding any activity permitted hereby or authorized by the Board;

 

7

--------------------------------------------------------------------------------


 

(v)                                 any material failure to comply with, observe
or carry out the Company’s written rules, regulations, policies and codes of
ethics and/or conduct applicable to its employees generally and in effect from
time to time, including (without limitation) those regarding conflicts,
potential conflicts of interest or the appearance of a conflict of interest;

 

(vi)                              any material failure to comply with, observe
or carry out the written rules, regulations, policies, directions, codes of
ethics and/or conduct and restrictions established or approved by the Board from
time to time for senior executive officers of the Company, including (without
limitation) those regarding conflicts, potential conflicts of interest or the
appearance of a conflict of interest; and

 

(vii)                           substance abuse or use of illegal drugs that, in
the reasonable judgment of the Board, (A) materially impairs the Executive’s
performance of the Executive’s duties hereunder or (B) causes or is likely to
cause material harm or embarrassment to the Company or any of its subsidiaries.

 

Notwithstanding the foregoing, (A) the Executive shall have a reasonable
opportunity to cure any conduct, event or occurrence described in clause (i),
(iv), (vi) or (vii) (to the extent curable) within 30 days after the Company
notifies the Executive in writing of such conduct, event or occurrence
constituting Cause and (B) the Company may not terminate Executive’s employment
for Cause (except under clause (ii)) after 90 days after the grounds
constituting Cause have been presented to the Board at a duly-called meeting
(or, if earlier, and Adam Stein or David Kaplan is a member of the Board, 180
days after either of them has actual knowledge that the Company has the right to
terminate the Executive for Cause);  provided that any waiver by the Company of
any conduct, event or occurrence that otherwise would have constituted Cause
shall not be a waiver of any subsequent conduct, event or occurrence of the same
or any other type.

 

4.4.                            Termination For Cause, Voluntary Resignation
Other Than For Good Reason or Expiration of the Term.

 

(a)                                 The Company may terminate the employment of
the Executive (and the Employment Period) at any time for “Cause.”

 

(b)                                 The Executive may voluntarily resign other
than for Good Reason and thereby terminate the Executive’s employment (and the
Employment Period) under this Agreement at any time upon not less than 30 days’
prior written notice.

 

(c)                                  The Executive’s employment shall
automatically terminate upon expiration of the Term in accordance with
Section 2.

 

(d)                                 Upon termination by the Company for Cause,
by the Executive as the result of resignation for other than for Good Reason, or
upon expiration of the Term, the Executive shall be entitled to receive all
amounts of earned but unpaid Base Salary and benefits accrued and vested through
the date of such termination.

 

8

--------------------------------------------------------------------------------

 

4.5.                            Retirement by the Executive.

 

(a)                                 The Executive may resign, and thereby
terminate the Executive’s employment (and the Employment Period), due to a
“Retirement” (as defined in Section 4.5(e) hereof).

 

(b)                                 In the event the Executive’s employment is
terminated pursuant to Section 4.5(a) prior to December 31, 2020, then, subject
to Section 4.3(e) hereof, the following provisions shall apply:

 

(i)                                     The Executive shall receive 24 months of
service credit with respect to any Existing Options.  The Executive shall have
two (2) years after the date of the termination to exercise vested Existing
Options, provided that in no event shall any options be exercisable after the
expiration of the term of such options.

 

(ii)                                  Any Existing Restricted Stock shall, as of
the date of such termination, immediately vest with respect to the lesser of
(x) 50% of the total number of shares subject to the applicable restricted stock
agreement and (y) all of the restricted stock subject to the applicable
restricted stock agreement as of the date of such termination.

 

(c)                                  In the event the Executive’s employment is
terminated pursuant to Section 4.5(a) on or after December 31, 2020 but prior to
December 31, 2022, then subject to Section 4.3(e) hereof, the following
provisions shall apply:

 

(i)                                     The Company shall continue to pay the
Executive Base Salary (at the Base Salary rate on the date of termination) for a
period of 12 months after the date of termination, with all such amounts payable
in accordance with the Company’s normal payroll practices and procedures in the
same manner and at the same time as though the Executive remained employed by
the Company.

 

(ii)                                  Any Existing Options shall, as of the date
of such termination, immediately vest.  The Executive shall have two (2) years
after the date of the termination to exercise vested Existing Options, provided
that in no event shall any options be exercisable after the expiration of the
term of such options.

 

(iii)                               Any Existing Restricted Stock shall, as of
the date of such termination, immediately vest.  Notwithstanding the foregoing,
no portion of the restricted stock granted pursuant to the Restricted Stock
Agreements between Executive and the Company dated May 25, 2017 and December 8,
2017, respectively, shall accelerate pursuant to this Section 4.5(c)(iii).

 

(d)                                 In the event the Executive’s employment is
terminated pursuant to Section 4.5(a) on or after December 31, 2022, then
subject to Section 4.3(e) hereof, the following provisions shall apply:

 

(i)                                     The Company shall continue to pay the
Executive Base Salary (at the Base Salary rate on the date of termination) for a
period of 24 months after the date of termination, with all such amounts payable
in accordance with the Company’s normal payroll practices and procedures in the
same manner and at the same time as though the Executive remained employed by
the Company.

 

9

--------------------------------------------------------------------------------


 

(ii)                                  A pro-rated share of the Annual Bonus
pursuant to Section 3.2 hereof (based on the period of actual employment) to
which the Executive would have been entitled had the Executive worked for the
full fiscal year during which the termination occurred, based on the actual
level of achievement of the applicable goals for such fiscal year, provided that
such bonus will not exceed 10% of the Executive’s Base Salary (at the Base
Salary rate on the date of termination).  Any bonus due as a result of the
preceding sentence shall be paid in a lump sum at the time and in the manner
specified in Section 3.2 hereof.

 

(iii)                               Any Existing Options shall, as of the date
of such termination, immediately vest.  The Executive shall have two (2) years
after the date of the termination to exercise vested Existing Options, provided
that in no event shall any options be exercisable after the expiration of the
term of such options.

 

(iv)                              Any Existing Restricted Stock shall, as of the
date of such termination, immediately vest.  Notwithstanding the foregoing, no
portion of the restricted stock granted pursuant to the Restricted Stock
Agreements between Executive and the Company dated May 25, 2017 and December 8,
2017, respectively, shall accelerate pursuant to this Section 4.5(d)(iii).

 

(e)                                  For purposes of this Agreement,
“Retirement” shall mean that Executive (i) experiences a separation from service
(within the meaning of Section 409A of the Code and the regulations thereunder)
from the Company, which is (A) after July 20, 2019 and (B) other than a
termination pursuant to Sections 4.2, 4.3 or 4.4(a) hereof, (ii) provides at
least 180 days’ prior written notice to the Company of his intention to retire
pursuant to Section 4.5(a) and (iii) represents in such notice that he does not
intend to engage in full-time employment for any Person following such
separation from service.

 

4.6.                            Resignation from Officer Positions.  Upon the
termination of the Executive’s employment for any reason (unless otherwise
agreed in writing by the Company and the Executive), the Executive will be
deemed to have resigned without any further action by the Executive, from any
and all officer and director positions that the Executive, immediately prior to
such termination, (a) held with the Company or any of its subsidiaries and
(b) held with any other entities at the direction of, or as a result of the
Executive’s affiliation with, the Company or any of its subsidiaries.  If for
any reason this Section 4.6 is deemed to be insufficient to effectuate such
resignations, then the Executive will, upon the Company’s request, execute any
documents or instruments that the Company may deem necessary or desirable to
effectuate such resignations.  In addition, the Executive hereby designates the
Secretary or any Assistant Secretary of the Company and of any subsidiary to
execute any such documents or instruments as the Executive’s attorney-in-fact to
effectuate such resignations if execution by the Secretary or any Assistant
Secretary of the Company or subsidiary is deemed by the Company or the
subsidiary to be a more expedient means to effectuate such resignation or
resignations.

 

10

--------------------------------------------------------------------------------


 

4.7.                            Section 409A of the Code.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, the parties mutually desire to avoid adverse tax consequences
associated with the application of Section 409A of the Code to this Agreement
and agree to cooperate fully and take appropriate reasonable actions to avoid
any such consequences under Section 409A of the Code, including delaying
payments and reforming the form of the Agreement if such action would reduce or
eliminate taxes and/or interest payable as a result of Section 409A of the
Code.  In this regard, notwithstanding anything to the contrary in this
Agreement, if the Executive is a “specified employee” within the meaning of
Section 409A of the Code at the time of termination of employment, to the extent
necessary to comply with Section 409A of the Code, any payment required under
this Agreement shall be delayed for a period of six months after termination of
employment pursuant to Section 409A of the Code, regardless of the circumstances
giving rise to or the basis for such payment.  Payment of such delayed amount
shall be paid in a lump sum within ten days after the end of the six month
period.  If the Executive dies during the postponement period prior to the
payment of the delayed amount, the amounts delayed on account of Section 409A of
the Code shall be paid to the personal representative of the Executive’s estate
within 60 days after the date of the Executive’s death.

 

(b)                                 Notwithstanding any provision of the
Agreement to the contrary, this Agreement is intended to comply with the
requirements of Section 409A of the Code. Nothing in this Agreement or otherwise
will be construed as an entitlement to or guarantee of any particular tax
treatment to the Executive, and Executive will be solely responsible for
Executive’s personal income taxes, including taxes or penalties under
Section 409A of the Code.  Accordingly, all provisions herein, or incorporated
by reference, shall be construed and interpreted to comply with Section 409A of
the Code.  Further, for purposes of the limitations on nonqualified deferred
compensation under Section 409A of the Code, each payment of compensation under
this Agreement shall be treated as a separate payment of compensation.  Any
amounts payable solely on account of an involuntary separation from service of
Executive within the meaning of Section 409A of the Code shall be excludible
from the requirements of Section 409A of the Code, either as involuntary
separation pay or as short-term deferral amounts to the maximum possible
extent.  Any reimbursements or in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the period of time specified in
this Agreement, (ii) the amount of expenses eligible for reimbursement, or in
kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement or in kind benefits is
not subject to liquidation or exchange for another benefit.  In no event may the
Executive, directly or indirectly, designate the calendar year of a payment. To
the extent required for purposes of compliance with Section 409A of the Code,
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A of the
Code and the regulations thereunder, and for purposes of any such provision of
this Agreement, references to a “termination,” “termination of employment” or
like terms shall mean a “separation from service.”

 

11

--------------------------------------------------------------------------------


 

5.                                      Confidentiality and Work Product

 

5.1.                            Confidentiality.

 

(a)                                 In connection with the Executive’s
employment with the Company, the Company promises to provide the Executive with
access to “Confidential Information” (as defined in Section 5.3(c) hereof) in
support of the Executive’s employment duties.  The Executive recognizes that the
Company’s business interests require a confidential relationship between the
Company and the Executive and the fullest practical protection and confidential
treatment of all Confidential Information.  At all times, both during and after
the Employment Period, the Executive shall not directly or indirectly:
(i) appropriate, download, print, copy, remove, use, disclose, divulge,
communicate or otherwise “Misappropriate” (as defined in Section 5.3(d) hereof),
any Confidential Information, including, without limitation, originals or copies
of any Confidential Information, in any media or format, except for the benefit
of the Company and its Affiliates within the course and scope of the Executive’s
employment or with the prior written consent of a majority of the members of the
Board (not including the Executive); or (ii) take or encourage any action that
would circumvent, interfere with or otherwise diminish the value or benefit of
the Confidential Information to any of the Company and its Affiliates.

 

(b)                                 All Confidential Information, and all other
information and property affecting or relating to the business of the Company
Parties (as defined in Section 5.3(b) hereof) within the Executive’s possession,
custody or control, regardless of form or format, shall remain, at all times,
the property of the respective Company Parties, the appropriation, use and/or
disclosure of which is governed and restricted by this Agreement.

 

(c)                                  The Executive acknowledges and agrees that:

 

(i)                                     the Executive occupies a unique position
within the Company, and the Executive is and will be intimately involved in the
development and/or implementation of Confidential Information;

 

(ii)                                  in the event the Executive breaches this
Section 5.1 with respect to any Confidential Information, such breach shall be
deemed to be a Misappropriation of such Confidential Information; and

 

(iii)                               any Misappropriation of Confidential
Information will result in immediate and irreparable harm to the Company.

 

(d)                                 Upon receipt of any formal or informal
request, by legal process or otherwise, seeking the Executive’s direct or
indirect disclosure or production of any Confidential Information to any Person,
the Executive shall promptly and timely notify the Company and provide a
description and, if applicable, hand deliver a copy of such request to the
Company.  The Executive irrevocably nominates and appoints the Company as the
Executive’s true and lawful attorney-in-fact to act in the Executive’s name,
place and stead to perform any act that the Executive might perform to defend
and protect against any disclosure of Confidential Information.

 

12

--------------------------------------------------------------------------------


 

(e)                                  At any time the Company may request, during
or after the Employment Period, the Executive shall deliver to the Company all
originals and copies of Confidential Information and all other information and
property affecting or relating to the business of the Company Parties within the
Executive’s possession, custody or control, regardless of form or format,
including, without limitation any Confidential Information produced by the
Executive.  Both during and after the Employment Period, the Company shall have
the right of reasonable access to review, inspect, copy and/or confiscate any
Confidential Information within the Executive’s possession, custody or control.

 

(f)                                   Upon termination or expiration of this
Agreement, the Executive shall immediately return to the Company all
Confidential Information, and all other information and property affecting or
relating to the business of the Company Parties, within the Executive’s
possession, custody or control, regardless of form or format, without the
necessity of a prior Company request.

 

(g)                                  During the Employment Period, the Executive
represents and agrees that the Executive will not use or disclose any
confidential or proprietary information or trade secrets of others, including
but not limited to former employers, and that the Executive will not bring onto
the premises of the Company or access such confidential or proprietary
information or trade secrets of such others, unless consented to in writing by
said others, and then only with the prior written authorization of the Company.

 

5.2.                            Work Product/Intellectual Property.

 

(a)                                 Assignment.   The Executive hereby assigns
to the Company all right, title and interest to all “Work Product” (as defined
in Section 5.3(f) hereof) that (i) relates to any of the Company Parties’ actual
or anticipated business, research and development or existing or future products
or services, or (ii) is conceived, reduced to practice, developed or made using
any equipment, supplies, facilities, assets, information or resources of any of
the Company Parties (including, without limitation, any intellectual property
rights).

 

(b)                                 Exceptions.  The assignment under
Section 5.2(a) shall not extend to any Work Product, the assignment of which is
prohibited by California Labor Code Section 2870, which provides as follows:

 

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or Result from any work performed by the employee
for his employer.

 

13

--------------------------------------------------------------------------------


 

(c)                                  Disclosure.  The Executive shall promptly
disclose Work Product to the Company and perform all actions reasonably
requested by the Company (whether during or after the Employment Period) to
establish and confirm the ownership and proprietary interest of any of the
Company Parties in any Work Product (including, without limitation, the
execution of assignments, consents, powers of attorney, applications and other
instruments).  The Executive shall not file any patent or copyright applications
related to any Work Product except with the Company’s written consent.

 

5.3.                            Definitions.  For purposes of this Agreement,
the following terms shall have the following meanings:

 

(a)                                 An “Affiliate” or “Affiliates” of any
specified Person means any other Person, whether now or hereafter existing,
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such specified Person.  For purposes hereof, “control” or
any other form thereof, when used with respect to any Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” shall have meanings correlative to
the foregoing.

 

(b)                                 “Company Parties” means the Company, and its
direct and indirect subsidiaries and their successors in interest.

 

(c)                                  Confidential Information.

 

(i)                                     Definition.  “Confidential Information”
means any and all material, information, ideas, inventions, formulae, patterns,
compilations, programs, devices, methods, techniques, processes, know how, plans
(marketing, business, strategic, technical or otherwise), arrangements, pricing
and other data of or relating to any of the Company Parties (as well as their
customers and/or vendors) that is confidential, proprietary or trade secret
(A) by its nature, (B) based on how it is treated or designated by a Company
Party, (C) because the disclosure of such information would have a material
adverse effect on the business or planned business of any of the Company Parties
and/or (D) as a matter of law.

 

(ii)                                  Exclusions.   Confidential Information
does not include material, data, and/or information (A) that any Company Party
has voluntarily placed in the public domain, (B) that has been lawfully and
independently developed and publicly disclosed by third parties, (C) that
constitutes the knowledge of the Executive prior to the Executive’s employment
with the Company or the general non-specialized knowledge and skills gained by
the Executive during the Executive’s employment with the Company or (D) that
otherwise enters the public domain through lawful means; provided, however, that
the unauthorized appropriation, use or disclosure of Confidential Information by
the Executive, directly or indirectly, shall not affect the protection and
relief afforded by this Agreement regarding such information.

 

14

--------------------------------------------------------------------------------


 

(iii)                               Inclusions.  Confidential Information
includes, without limitation, the following information (including, without
limitation, compilations or collections of information) relating or belonging to
any Company Party (as well as their clients, customers and/or vendors) and
created, prepared, accessed, used or reviewed by the Executive during or after
the Executive’s employment with the Company: (1) product and manufacturing
information, such as ingredients, combinations of ingredients and manufacturing
processes; (2) scientific and technical information, such as research and
development, tests and test results, formulae and formulations, studies and
analysis; (3) financial and cost information, such as operating and production
costs, costs of goods sold, costs of supplies and manufacturing materials,
non-public financial statements and reports, profit and loss information, margin
information and financial performance information; (4) customer related
information, such as customer related contracts, engagement and scope of work
letters, proposals and presentations, customer-related contacts, lists,
identities and prospects, practices, plans, histories, requirements and needs,
price information and formulae and information concerning client or customer
products, services, businesses or equipment specifications; (5) vendor and
supplier related information, such as the identities, practices, history or
services of any vendors or suppliers and vendor or supplier contacts; (6) sales,
marketing and price information, such as marketing and sales programs and
related data, sales and marketing strategies and plans, sales and marketing
procedures and processes, pricing methods, practices and techniques and pricing
schedules and lists; (7) database, software and other computer related
information, such as computer programs, data, compilations of information and
records, software and computer files, presentation software and computer-stored
or backed-up information including, but not limited to, e-mails, databases, word
processed documents, spreadsheets, notes, schedules, task lists, images and
video; (8) employee-related information, such as lists or directories
identifying employees, representatives and contractors, and information
regarding the competencies (knowledge, skill, experience), compensation and
needs of employees, representatives and contractors and training methods; and
(9) business- and operation-related information, such as operating methods,
procedures, techniques, practices and processes, information about acquisitions,
corporate or business opportunities, information about partners and potential
investors, strategies, projections and related documents, contracts and licenses
and business records, files, equipment, notebooks, documents, memoranda,
reports, notes, sample books, correspondence, lists and other written and
graphic business records.

 

(d)                                 “Misappropriate”, or any form thereof,
means:

 

(i)                                     the acquisition of any Confidential
Information by a Person who knows or has reason to know that the Confidential
Information was acquired by theft, bribery, misrepresentation, breach or
inducement of a breach of a duty to maintain secrecy or espionage through
electronic or other means (each, an “Improper Means”); or

 

(ii)                                  the disclosure or use of any Confidential
Information without the express consent of the Company by a Person who (A) used
Improper Means to acquire knowledge of the Confidential Information (B) at the
time of disclosure or use, knew or had reason to know that his or her knowledge
of the Confidential Information was (x) derived from or through a Person who had
utilized Improper Means to acquire it, (y) acquired under circumstances giving
rise to a duty to maintain its secrecy or limit its use or (z) derived from or
through a Person who owed a duty to the Company to maintain its secrecy or limit
its use or (C) before a material change of his or her position, knew or had
reason to know that it was Confidential Information.

 

15

--------------------------------------------------------------------------------


 

(e)                                  “Person” means any individual, corporation,
partnership, limited liability company, joint venture, association, business
trust, joint-stock company, estate, trust, unincorporated organization,
government or other agency or political subdivision thereof or any other legal
or commercial entity.

 

(f)                                   “Work Product” means all patents and
patent applications, all inventions, innovations, improvements, developments,
methods, designs, analyses, drawings, reports, creative works, discoveries,
software, computer programs, modifications, enhancements, know-how,
formulations, concepts and ideas, and all similar or related information (in
each case whether or not patentable), all copyrights and copyrightable works,
all trade secrets, confidential information, and all other intellectual property
and intellectual property rights that are conceived, reduced to practice,
developed or made by the Executive either alone or with others in the course of
employment with the Company (including employment prior to the date of this
Agreement).

 

5.4.                            Remedies.  Because the Executive’s services are
unique and because the Executive has access to Confidential Information, the
Executive acknowledges and agrees that if the Executive breaches any of the
provisions of Section 5 hereof, the Company may suffer immediate and irreparable
harm for which monetary damages alone will not be a sufficient remedy.  The
restrictive covenants stated in Section 5 hereof are without prejudice to the
Company’s rights and causes of action at law.

 

5.5.                            Interpretation; Severability.

 

(a)                                 The Executive has carefully considered the
possible effects on the Executive of the covenants not to compete, the
confidentiality provisions and the other obligations contained in this
Agreement, and the Executive recognizes that the Company has made every effort
to limit the restrictions placed upon the Executive to those that are reasonable
and necessary to protect the Company’s legitimate business interests.

 

(b)                                 The Executive acknowledges and agrees that
the restrictive covenants set forth in this Agreement are reasonable and
necessary in order to protect the Company’s valid business interests, including
its goodwill.  It is the intention of the parties hereto that the covenants,
provisions and agreements contained herein shall be enforceable to the fullest
extent allowed by law.  If any covenant, provision or agreement contained herein
is found by a court having jurisdiction to be unreasonable in duration, scope or
character of restrictions, or otherwise to be unenforceable, such covenant,
provision or agreement shall not be rendered unenforceable thereby, but rather
the duration, scope or character of restrictions of such covenant, provision or
agreement shall be deemed reduced or modified with retroactive effect to render
such covenant, provision or agreement reasonable or otherwise enforceable (as
the case may be), and such covenant, provision or agreement shall be enforced as
modified.  If the court having jurisdiction will not review the covenant,
provision or agreement, the parties hereto shall mutually agree to a revision
having an effect as close as permitted by applicable law to the provision
declared unenforceable.  The parties hereto agree that if a court having
jurisdiction determines, despite the express intent of the parties hereto, that
any portion of the covenants, provisions or agreements contained herein are not
enforceable, the remaining covenants, provisions and agreements herein shall be
valid and enforceable.  Moreover, to the extent that any provision is declared
unenforceable, the Company shall have any and all rights under applicable
statutes or common law to enforce its rights with respect to any and all
Confidential Information or unfair competition by the Executive.

 

16

--------------------------------------------------------------------------------

 

6.                                      Miscellaneous.

 

6.1.                            Non-Disparagement.  Each of the parties agree
that during the Employment Period or at any time thereafter, such party will not
make any statements, comments or communications in any form, oral, written or
electronic to any Media or any other Person, which would constitute libel,
slander or disparagement of the other party, including, without limitation, any
such statements, comments or communications that criticize, ridicule or are
derogatory to the Company or the Executive; provided, however, that the terms of
this Section 6.1 shall not apply to communications between the Executive and, as
applicable, the Executive’s attorneys or other persons with whom communications
would be subject to a claim of privilege existing under common law, statute or
rule of procedure or with respect to any legal or arbitral proceedings.  The
parties further agree that neither party will in any way solicit any such
statements, comments or communications from others.

 

6.2.                            ARBITRATION.  Subject to the rights under
Section 6.3 hereof and Section 6 of the Fair Competition Agreement to seek
injunctive or other equitable relief, binding arbitration shall be the exclusive
remedy for any and all disputes, claims or controversies, whether statutory,
contractual or otherwise, between the parties hereto arising under or relating
to this Agreement or the Executive’s employment by or termination from the
Company (including, but not limited to, the amount of damages, or the
calculation or any bonus or other amount or benefit due and disputes under the
Fair Competition Agreement) (collectively, “Disputes”).  The parties each waive
the right to a jury trial and waive the right to adjudicate their disputes under
this Agreement and the Fair Competition Agreement outside the arbitration forum
provided for in this Agreement, except as otherwise provided in this Section and
otherwise in this Agreement.

 

(a)                                 Mediation First.  In the event either party
provides a notice of arbitration of any Dispute to the other party, the parties
shall promptly proceed to make a good-faith effort to settle the Dispute by
agreement, in a full-day, non-binding mediation with a mediator selected from a
panel of mediators of JAMS.  The mediation will be governed by JAMS mediation
procedures in effect at the time of the mediation.  The Executive acknowledges
that JAMS’ current rules are available at www.jamsadr.com, that amendments to
the rules are reflected at that website, and that he has had a reasonable
opportunity to review the current rules before executing this Agreement. 
Executive acknowledges that the Company shall bear the costs for mediation,
including the mediator’s fees; provided, however, that the parties shall each
bear their own individual attorneys’ fees and costs for mediation.  If for any
reason JAMS cannot serve as the mediation administrator, the American
Arbitration Association (“AAA”) shall serve as an alternative mediation
administrator under the terms of this Agreement.  The Executive acknowledges
that AAA’s current rules are available at www.adr.org, that amendments to the
rules are reflected at that website, and that he has had a reasonable
opportunity to review the current rules before executing this Agreement. The
Executive may, but is not required to, be represented by counsel in the
mediation.  Any mediators proposed for the panel provided for in this
Section 6.2(a) must be available to serve in the Agreed Venue.

 

17

--------------------------------------------------------------------------------


 

(b)                                 General Arbitration Procedure.  In the event
that the parties fail to settle the Dispute at the mediation required by
Section 6.2(a) of this Agreement, the parties agree to submit the Dispute for
binding resolution to a single arbitrator selected from a panel of JAMS
arbitrators.  The arbitration will be governed by the JAMS Employment
Arbitration Rules and Procedures in effect at the time the arbitration is
commenced, subject to the terms and modifications of this Agreement.  Executive
acknowledges that JAMS’ current rules are available at www.jamsadr.com, that
amendments to the rules are reflected at that website, and that he has had a
reasonable opportunity to review the current rules before executing this
Agreement.  If for any reason JAMS cannot serve as the arbitration administrator
or cannot fulfill the panel requirements of the Arbitration Provision, the AAA
shall serve as an alternative arbitration administrator under the terms of this
Agreement.  The Executive acknowledges that AAA’s current rules are available at
www.adr.org, that amendments to the rules are reflected at that website, and
that he has had a reasonable opportunity to review the current rules before
executing this Agreement.

 

(c)                                  Arbitrator Selection.  To select the
arbitrator, the parties shall make their respective strikes from a panel of
former judges and magistrates, to the extent available from JAMS or, in the
event JAMS cannot serve as the arbitration administrator or cannot fulfill the
panel requirements of the Arbitration Provision, the AAA (the “Panel”).  Any
arbitrators proposed for the Panel provided for in this Section 6.2(c) must be
available to serve in the Agreed Venue.  If the parties cannot agree upon an
arbitrator from the Panel or if such a panel is not available from JAMS or, if
applicable, the AAA, then the parties will next make their respective strikes
from the panel of all other JAMS arbitrators or, if applicable, AAA arbitrators,
available to serve in the Agreed Venue.

 

(d)                                 VENUE.  The parties stipulate and agree that
the exclusive venue of any such arbitration proceeding (and of any other
proceeding, including any court proceeding, under this Agreement) shall be Los
Angeles County, California (the “Agreed Venue”).

 

(e)                                  Authority and Decision.  The arbitrator
shall have the authority to award the same damages and other relief that a court
could award.  The arbitrator shall issue a reasoned award explaining the
decision and any damages awarded.  The arbitrator’s decision will be final and
binding upon the parties and enforceable by a court of competent jurisdiction. 
The parties will abide by and perform any award rendered by the arbitrator.  In
rendering the award, the arbitrator shall state the reasons therefor, including
(without limitation) any computations of actual damages or offsets, if
applicable.

 

(f)                                   Fees and Costs.  In the event of
arbitration under the terms of this Agreement, the fees charged by JAMS or other
arbitration administrator and the arbitrator shall be borne solely by the
Company.  Additionally, the Company will bear all other costs related to the
arbitration, assuming such costs are not expenses that the Executive would be
required to bear if he were bringing the action in a court of law.  Otherwise,
the parties shall each bear their own costs, expenses and attorneys’ fees
incurred in arbitration; provided, however, that the prevailing party shall be
entitled to recover and have awarded its attorneys’ fees, court costs,
arbitration expenses, and its portion of the fees and costs charged by JAMS or
other arbitration administrator, regardless of which party initiated the
proceedings, in addition to any other relief to which it may be entitled, to the
extent permitted by applicable law.  The Executive may but is not required to,
be represented by counsel in arbitration.

 

18

--------------------------------------------------------------------------------


 

(g)                                  Limited Scope.   The following are excluded
from binding arbitration under this Agreement: claims for workers’ compensation
benefits or unemployment benefits; replevin; and claims for which a binding
arbitration agreement is invalid as a matter of law.

 

6.3.                            Injunctive Relief.  The parties hereto may seek
injunctive relief in arbitration; provided, however, that as an exception to the
arbitration agreement set forth in Section 6.2 hereof, the parties, in addition
to all other available remedies, shall each have the right to initiate an action
in any court of competent jurisdiction in order to request preliminary or
temporary injunctive or other equitable relief regarding the terms of Sections 5
or 6.2 hereof pending final resolution of the matters, including permanent
injunctive relief, from the arbitrator.  The exclusive venue of any such
proceeding shall be in the Agreed Venue.  The parties agree (a) to submit to the
jurisdiction of any competent court in the Agreed Venue, (b) to waive any and
all defenses either party may have on the grounds of lack of jurisdiction of
such court and (c) that neither party shall be required to post any bond,
undertaking or other financial deposit or guarantee in seeking or obtaining such
equitable relief.  Evidence adduced in any such proceeding for an injunction may
be used in arbitration as well.  The existence of this right shall not preclude
or otherwise limit the applicability or exercise of any other rights and
remedies that a party hereto may have at law or in equity.

 

6.4.                            Settlement of Existing Rights.  In exchange for
the other terms of this Agreement, the Executive acknowledges and agrees that:
(a) the Executive’s entry into this Agreement is a condition of employment
and/or continued employment with the Company, as applicable; (b) except as
otherwise provided herein, this Agreement will replace any existing employment
agreement between the parties, including the Prior Agreement and thereby act as
a novation, if applicable; (c) the Executive is being provided with access to
Confidential Information, including, without limitation, proprietary trade
secrets of one or more Company Parties, to which the Executive has not
previously had access; (d) all Company inventions and intellectual property
developed by the Executive during any past employment with the Company and all
goodwill developed with the Company’s clients, customers and other business
contacts by the Executive during any past employment with Company, as
applicable, is the exclusive property of the Company, to the maximum extent
allowable under California Labor Code Section 2870 (set forth above); and
(e) all Confidential Information and/or specialized training accessed, created,
received or utilized by the Executive during any past employment with Company,
as applicable, will be subject to the restrictions on Confidential Information
described in this Agreement, whether previously so agreed or not.

 

6.5.                            Indemnification.  The Executive shall be
entitled from the date hereof until the end of the Employment Period in the
capacity as an officer or director of the Company or any of their subsidiaries
to the benefit of the indemnification provisions contained in the By-Laws of the
Company, or as a matter of law, whichever is greater.  In addition, during the
term of the Executive’s employment, and, where applicable, under the terms of
the relevant liability policy, thereafter, the Executive shall be covered under
any directors’ and officers’ insurance policy maintained by the Company.

 

19

--------------------------------------------------------------------------------


 

6.6.                            280G.  In connection with any “change in the
ownership or effective control” of the Company or any “change in the ownership
of a substantial portion of the assets” of the Company (each as defined under
Section 280G of the Code), entitlements of the Executive that are described in
Section 2800(b)(2)(A)(i) of the Code shall be reduced to the extent necessary to
avoid any portion of any such entitlement being treated as a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code.  Notwithstanding the
foregoing, no such reduction shall occur if, on an after-tax basis (considering
federal income, excise and social security taxes, and state and local income
taxes applicable to the Executive) such payments to the Executive without
reduction would exceed such payments after the reduction provided for in the
preceding sentence.  Any entitlements of the Executive which shall be reduced
pursuant to this Section 6.6 shall be determined in a manner consistent with
Section 409A of the Code and the reduction of entitlements shall be made in the
following order:  (i) any cash severance payments otherwise payable that are
exempt from Section 409A of the Code, (ii) any other cash payments or benefits
otherwise payable that are exempt from Section 409A of the Code, but excluding
any payment attributable to the acceleration of vesting or payment with respect
to any stock option or other equity award with respect to the Company’s stock
that are exempt from Section 409A of the Code, (iii) any payments attributable
to the acceleration of vesting or payment with respect to any stock option or
other equity award with respect to the Company’s stock that are exempt from
Section 409A of the Code and (iv) any payments that are subject to Section 409A
of the Code in a pro-rata manner.

 

6.7.                            Post-Termination Assistance.  During the 24
months following the termination of the Executive’s employment for any reason,
the Executive shall cooperate, at the reasonable request of the Company (i) in
the transition of any matter for which the Executive had authority or
responsibility during the Employment Period, or (ii) with respect to any other
matter that relates to or arises from any matter with which the Executive was
involved during his employment with the Company.  The Executive shall be
entitled to reimbursement of any out-of-pocket expenses he incurs in providing
such assistance upon submission of documentation supporting such expenses.  In
addition, with respect to any (a) month in which the Executive is required to
spend in excess of 10 hours of his time or (b) calendar year in which the
Executive is required to spend in excess of 50 hours of his time, in either case
pursuant to this Section 6.7, the Company will compensate the Executive for such
excess hours at a rate per hour equal to the quotient of (i) the Base Salary as
of the date of termination divided by (ii) 2080.  The Company shall provide
reasonable notice of any need for assistance, and the Executive shall not be
required by the Company to provide any assistance to the extent it interferes
with his employment or business activities after reasonable attempts by the
Executive to mitigate such interference.

 

6.8.                            Entire Agreement; Waiver.  This Agreement
contains the entire agreement among the parties hereto with respect to the
subject matter hereof, and supersedes any and all prior understandings or
agreements, whether written or oral, among them.  Without limiting the
foregoing, the Executive expressly acknowledges that the Prior Agreement is
superseded by this Agreement.  No modification or addition hereto or waiver or
cancellation of any provision hereof shall be valid except by a writing signed
by the party to be charged therewith.  No delay on the part of any party to this
Agreement in exercising any right or privilege provided hereunder or by law
shall impair, prejudice or constitute a waiver of such right or privilege.

 

20

--------------------------------------------------------------------------------


 

6.9.                            Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of California without
regard to principles of conflict of laws.

 

6.10.                     Successors and Assigns; Binding Agreement.  The rights
and obligations of the parties under this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their heirs, personal
representatives, successors and permitted assigns.  This Agreement is a personal
contract, and, except as specifically set forth herein, the rights and interests
of the Executive herein may not be sold, transferred, assigned, pledged or
hypothecated by any party without the prior written consent of the others.  As
used herein, the term “successor” as it relates to the Company, shall include,
but not be limited to, any successor by way of merger, consolidation or sale of
all or substantially all of such Person’s assets or equity interests.

 

6.11.                     Representation by Counsel; Independent Judgment.  Each
of the parties hereto acknowledges that (a) it or the Executive has read this
Agreement in its entirety and understands all of its terms and conditions,
(b) it or the Executive has had the opportunity to consult with any individuals
of its or the Executive’s choice regarding its or the Executive’s agreement to
the provisions contained herein, including legal counsel of its or the
Executive’s choice, and any decision not to was the Executive’s or its alone and
(c) it or the Executive is entering into this Agreement of its or the
Executive’s own free will, without coercion from any source, based upon its or
the Executive’s own independent judgment.

 

6.12.                     Interpretation.  The parties and their respective
legal counsel actively participated in the negotiation and drafting of this
Agreement, and in the event of any ambiguity or mistake herein, or any dispute
among the parties with respect to the provisions hereto, no provision of this
Agreement shall be construed unfavorably against any of the parties on the
ground that the Executive, it, or the Executive’s or its counsel was the drafter
thereof.

 

6.13.                     Survival.  The provisions of Sections 4.6, 4.7, 5 and
6 hereof shall survive the termination of this Agreement.

 

6.14.                     Notices.  All notices and communications hereunder
shall be in writing and shall be deemed properly given and effective when
received, if sent by facsimile or telecopy, or by postage prepaid by registered
or certified mail, return receipt requested, or by other delivery service which
provides evidence of delivery, as follows:

 

If to the Company, to:

 

Smart & Final Stores, Inc.
600 Citadel Drive
Commerce, California 90040
Attention: General Counsel

 

21

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA  90067
Attention: Dennis Gies
Telephone: (310) 201-4100
Facsimile: (310) 201-4170

 

and

 

Proskauer Rose LLP
2049 Century Park East, Suite 3200
Los Angeles, CA  90067
Attention:  Michael A. Woronoff
Telephone: (310) 284-4582
Facsimile: (310) 557-2193

 

If to the Executive, to:

 

David G. Hirz
12062 Woodbine Drive
Santa Ana, CA 92705

 

With a copy to:

 

Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, CA 90071-1560
Attention: Joseph B. Farrell

Telephone: (213) 891-7944
Facsimile: (213) 891-8763

 

or to such other address as one party may provide in writing to the other party
from time to time.

 

6.15.                     No Conflicts.  The Executive represents and warrants
to the Company that his acceptance of employment and the performance of his
duties for the Company will not conflict with or result in a violation or breach
of, or constitute a default under any contract, agreement or understanding to
which he is or was a party or of which he is aware and that there are no
restrictions, covenants, agreements or limitations on his right or ability to
enter into and perform the terms of this Agreement.

 

6.16.                     Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.  Facsimile transmission
of any signed original document or retransmission of any signed facsimile
transmission will be deemed the same as delivery of an original.  At the request
of any party, the parties will confirm facsimile transmission by signing a
duplicate original document.

 

22

--------------------------------------------------------------------------------


 

6.17.                     Captions.  Paragraph headings are for convenience only
and shall not be considered a part of this Agreement.

 

6.18.                     No Third Party Beneficiary Rights.  Except as
otherwise provided in this Agreement, no entity shall have any right to enforce
any provision of this Agreement, even if indirectly benefited by it.

 

6.19.                     Withholding.  Any payments provided for hereunder
shall be paid net of any applicable withholding required under Federal, state or
local law and any additional withholding to which Executive has agreed.

 

6.20.                     Severability.  If any term, provision, covenant or
condition of this Agreement, or the application thereof to any person, place or
circumstance, shall be held to be invalid, unenforceable or void, the remainder
of this Agreement and such term, provision, covenant or condition as applied to
other persons, places and circumstances shall remain in full force and effect.

 

6.21.                     Whistleblower Laws and the Defend Trade Secrets Act. 
Nothing in this Agreement shall prohibit Executive from reporting or disclosing
information under the terms of the Company’s Reporting Suspected Violations of
Law Policy or such similar policy as the Company may have in effect from time to
time.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement, intending it
as a document under seal, to be effective for all purposes as of the Effective
Date.

 

 

SMART & FINAL STORES, INC.

 

 

 

By:

/s/ Leland P. Smith

 

Name:

Leland P. Smith

 

Title:

Senior Vice President and General Counsel

 

 

 

EXECUTIVE

 

 

 

/s/ David G. Hirz

 

Name: David G. Hirz

 

[Signature Page to Hirz Employment Agreement]

 

--------------------------------------------------------------------------------

 

Exhibit A

 

FORM OF SEPARATION AND RELEASE AGREEMENT

 

The parties to this Separation and Release Agreement (this “Agreement”) are
Smart & Final Stores, Inc., a Delaware corporation (the “Company”), and David G.
Hirz (“Executive”).  This Agreement sets forth the terms of Executive’s
separation from employment with the Company.  In exchange for the benefits and
promises set forth below, the parties agree as follows.

 

1.     Released Parties.  The Company, its affiliates and any of their
respective past or present partners, principals, shareholders, managers,
directors, officers, employees, agents, representatives, employee benefit plans,
trustees or insurance companies, or any of their respective predecessors,
successors or assigns collectively are referred to as the “Released Parties” in
this Agreement.

 

2.     No Admission.  This Agreement shall not be construed as an admission of
liability or wrongdoing by any Released Party or Executive.

 

3.     Termination of Employment.  Termination of Executive’s employment with
the Company shall be effective as of [·] (the “Termination Date”), regardless of
the date of Executive’s execution of this Agreement.  Executive shall refer all
persons making inquiries or seeking employment references to the Company’s Human
Resources Department, which shall respond to all such inquiries with the
provision only of Executive’s dates of employment, salary history and last
position held.

 

4.     Separation Pay and Other Payments. Notwithstanding any other agreement,
arrangement or understanding of any kind, if any, and provided that Executive
(a) has not tendered a written notice of revocation pursuant to Section 9 and
(b) is not in breach of any provision of this Agreement or of any
post-termination restrictive covenants applicable to Executive, including the
covenants contained in the Fair Competition Agreement entered into by Executive,
the Company will pay to Executive the payments and benefits (“Separation Pay”)
provided for under the terms of that certain Employment Agreement, dated as of
[·], 2016, between the Company and Executive (the “Employment Agreement”), at
the time and in the manner specified under the Employment Agreement.  From this
amount, the Company will withhold such amounts as are required by law. Executive
will not be entitled to the Separation Pay referenced herein unless Executive
returns an executed copy of this Agreement by no later than [·](1) and this
Agreement is not revoked pursuant to Section 9.

 

Executive acknowledges and agrees that (a) the Separation Pay constitutes
consideration which, but for the mutual covenants set forth herein and in the
Employment Agreement, the Company is not obligated to provide, and Executive is
not entitled to receive, and (b) Executive is not entitled to receive any other
compensation or benefits of any sort, except for accrued but unpaid salary
through the Termination Date, accrued but unused vacation pay through the
Termination Date, accrued and vested benefits under employee benefit plans of
the Company or its subsidiaries in accordance with the terms of such benefit
plans, or as otherwise required under applicable state or federal law, from any
Released Party.

 

--------------------------------------------------------------------------------

(1)  Insert date that is 21 days after the Company executes and delivers release
to Executive.

 

--------------------------------------------------------------------------------


 

5.     No Claims.  Executive represents and warrants that Executive (a) has not
brought or filed (or assigned to any other person the right to bring or file)
any claims or charges against any Released Party, with any governmental
authority or agency, court or arbitral body and (b) is not aware of any basis to
bring any such claim or charge.  To the extent such an obligation is allowed by
applicable law, Executive agrees not to bring or file any such claim or charge
that is based on facts that occurred prior to the execution of this Agreement.

 

6.     Release of Claims.  In consideration of the Separation Pay and the other
terms and provisions of this Agreement, except for the rights and obligations
contained in this Agreement, Executive, on behalf of Executive and Executive’s
heirs and assigns, shall and does hereby forever relieve, release and discharge
the Released Parties from any and all claims, charges, complaints, debts,
liabilities, demands, obligations, liens, promises, acts, agreements, losses,
costs, expenses (including without limitation attorneys’ fees), damages,
actions, and causes of action, of whatever kind or nature, whether known or
unknown, accrued or not yet accrued, suspected or unsuspected, that Executive
had, now has, or may hereafter have against any Released Party by reason of any
matter, cause or thing whatsoever from the beginning of time to the effective
date of this Agreement (collectively, “Claims”).  This release includes, but is
not limited to, any claim for (a) violation of any federal, state or local
statute, ordinance or regulation relating to wages, employment benefits,
discrimination, harassment, or retaliation, specifically including, without
limitation, the Age Discrimination in Employment Act, 29 U.S.C. §§ 623 et seq.,
the California Fair Employment and Housing Act, Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act, the Family Medical Leave Act,
the California Family Rights Act, any claims arising under the California Labor
Code, and further including any regulation of any administrative agency or
governmental authority (including, without limitation, opinions issued by the
California Division of Labor Standards Enforcement and the U.S. Department of
Labor), relating to wages, employment benefits, discrimination, harassment, or
retaliation; (b) breach of oral, implied, or written contract; (c) wrongful
termination of employment; (d) breach of the implied covenant of good faith and
fair dealing; (e) negligent or intentional infliction of mental or emotional
distress; (f) any non-statutory tort or contractual claim (including, without
limitation, slander, invasion of privacy, defamation, fraud, constructive
discharge, violation of public policy, and intentional or negligent
misrepresentation); (g) wages, penalties or benefits; and (h) attorneys’ fees. 
This Agreement does not release any rights, claims or obligations (i) that
Executive may have as an equity holder of the Company, (ii) that cannot, as a
matter of law, be released by private agreement, such as rights or claims
Executive may have arising under the California Workers’ Compensation Act or
California Labor Code Section 2802, (iii) under provisions of the Employment
Agreement that survive the termination of Executive’s employment or the
expiration or termination of the Employment Agreement, (iv) under any written
agreement between Executive and the Company that provides for indemnification,
including reimbursement of out-of-pocket expenses for post-employment
cooperation pursuant to Section 6.7 of the Employment Agreement, or (v) vested
accrued benefits earned under an employee benefit plan maintained by the Company
or its subsidiaries and governed by the Employee Retirement Income Security Act
of 1974, and each of the foregoing is expressly excluded from the definition of
“Claims.”

 

2

--------------------------------------------------------------------------------


 

7.     Waiver of Section 1542.  Executive expressly waives all rights afforded
by Section 1542 of the Civil Code of the State of California, which states as
follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Executive understands the significance of Executive’s release of unknown claims
and waiver of statutory protection against a release of unknown claims. 
Executive expressly assumes the risk of such unknown and unanticipated claims
and agrees that this Agreement applies to all Claims, whether known, unknown or
unanticipated.

 

8.     Voluntary Agreement.  Executive acknowledges the significance and
consequences of this Agreement, that it is voluntary, that it has not been given
as a result of any coercion, and expressly confirms that it is to be given full
force and effect according to all of its terms, including those relating to
unknown Claims.  Executive has been advised of Executive’s right to seek the
advice of an attorney prior to signing this Agreement.  Executive and Company
each acknowledge that they have signed this Agreement only after full reflection
and analysis, that they understand it and are entering into it voluntarily. 
Executive acknowledges that the consideration set forth in Section 4 is
satisfactory and adequate in exchange for Executive’s promises and releases
contained herein.

 

9.     Period for Consideration of Agreement.  Executive acknowledges that,
before signing this Agreement, Executive was given a period of at least 21 days
to consider this Agreement. Executive has the right to change Executive’s mind
and cancel this Agreement by providing written notice to the Company no later
than seven days following the date that Executive has signed it.  This Agreement
will not be effective until the end of this seven-day period.

 

Executive acknowledges and agrees that (a) if Executive wishes to revoke this
Agreement, Executive must do so in writing, and that such revocation must be
signed by Executive and received by the Company no later than 5:00 pm Pacific
Time on the 7th day after Executive has signed this Agreement and (b) if
Executive revokes this Agreement, Executive shall have no right to receive the
Separation Pay or any other benefits hereunder.

 

10.  Confidentiality.  Executive shall not disclose the terms or the existence
of this Agreement to anyone (other than Executive’s family members, attorneys,
accountants, tax return preparers and estate planning advisors who agree to be
bound by the confidentiality provisions of this Agreement) other than as
required by court order, legal process or applicable law.

 

3

--------------------------------------------------------------------------------


 

11.  Obligations Under Other Agreements.  Executive acknowledges that
Executive’s obligations under this Agreement are in addition to the obligations
under other agreements entered into between or among Executive and any Released
Party, including the Fair Competition Agreement among Executive, Smart & Final
Holdings Corp. and the Company, which continue in full force and effect
following the termination of Executive’s employment with the Company, including,
without limitation, obligations of confidentiality.

 

12.  No Interference or Disparagement.  Executive shall take no action from this
date forward that might (a) interfere with the activities of any Released Party
or (b) damage the reputation of any Released Party.  Without limiting the
foregoing, Executive is prohibited to make private or public comments,
statements, or writings that are critical or disparaging of any Released Party,
except as required by applicable law or pursuant to judicial process.  The
Company will direct its directors and executive officers to not make any private
or public comments, statements, or writings that are critical or disparaging of
Executive, except as required by applicable law or pursuant to judicial process,
or in connection with normal internal communications among the Released Parties
made in good faith.

 

13.  Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California, without regard
to principles of conflicts of laws.

 

14.  Arbitration.  Any action brought by or on behalf of Executive, his agents,
heirs, executors or administrators against the Company or any other Released
Party must be in accordance with the provisions of Section 6.2 of the Employment
Agreement.

 

15.  Severability.  The provisions contained in this Agreement are considered by
the parties to be reasonable in all circumstances.  However, if any of such
provisions shall, either by itself or when taken with others, be adjudged to be
invalid as exceeding what is reasonable for the protection of the interests of
the Company, but would be valid if any particular restriction or provision were
deleted, restricted, limited, reduced, curtailed or otherwise modified in a
particular manner, then said provision shall apply with any such modifications
as may be necessary to make it valid and effective and the remaining provisions
shall be unaffected thereby.

 

16.  No Representation. Executive acknowledges that in signing this Agreement,
Executive has not relied upon any representation or statement not set forth in
this Agreement made by the Company or any of its respective representatives.

 

17.  Specific Performance. The parties agree that violation of this Agreement
may cause irreparable harm that cannot be fully compensated for by damages
alone. Accordingly, without limiting any of the parties’ rights and remedies,
each shall be entitled to equitable remedies, including without limitation
specific performance and injunctive relief against the breach or threatened
breach of this Agreement, without the necessity of posting a bond.

 

4

--------------------------------------------------------------------------------


 

18.  Tender of Severance Payment as a Condition to Challenge This Agreement. 
Should Executive attempt to challenge the enforceability of this Agreement, as a
further limitation on any right to make such a challenge, Executive shall
initially submit to the Company the total proceeds provided to Executive through
such date as Separation Pay, plus interest at the standard statutory rate, and
invite the Company to retain such monies and agree with Executive to cancel this
Agreement.  In the event the Company accepts this offer, the Company shall
retain such monies, no further Separation Pay shall be paid, and this Agreement
shall be canceled.  In the event the Company does not accept such offer, the
Company shall so notify Executive and shall place such monies (and any other
Separation Pay as it otherwise would come due) into an interest-bearing escrow
account pending resolution of the dispute as to whether this Agreement will be
set aside or otherwise rendered unenforceable.

 

19.  Cooperation.  Executive shall cooperate with the Company and its respective
affiliates and their respective counsel in connection with any investigation,
administrative proceeding or litigation relation to any matter that occurred
during Executive’s employment in which Executive was involved or about which
Executive has knowledge.  The Company agrees to reimburse Executive promptly for
actual out-of-pocket expenses incurred by him in connection with assisting the
Company in the manner described in the immediately preceding sentence in
accordance with the policies of the Company then in effect generally applicable
to senior executives of the Company.

 

20.  Successors and Assigns.  This Agreement shall inure to the benefit of and
shall be binding upon the predecessors, successors and assigns of the parties
hereto, and each of them.  Nothing herein shall act to create, nor is this
Agreement intended to create, any third-party beneficiaries other than the
Released Parties.

 

21.  Unconditional Release.  Solely with respect to Executive’s release of
Claims as provided in Section 6, Executive hereby expressly assumes the risk of
any mistake of fact or that the true facts might be other than or different from
the facts now known or believed to exist, and it is the express intention of the
parties to forever settle, adjust and compromise any and all disputes between
and among them with respect to any Claim, finally and forever, and without
regard to who may or may not have been correct in their respective
understandings of the facts or the law relating thereto.

 

22.  Amendment and Waiver.  This Agreement may be amended, waived or discharged
only by a writing signed by Executive and by a duly authorized representative of
the Company (other than Executive).  No failure or neglect of any party hereto
in any instance to exercise any right, power or privilege hereunder or under law
shall constitute a waiver of any other right, power or privilege or of the same
right, power or privilege in any other instance.  All waivers by any party
hereto must be contained in a written instrument signed by the party to be
charged and, in the case of the Company, by a duly authorized representative of
the Company (other than Executive).

 

23.  Headings and Captions.   The headings and captions herein are provided for
reference and convenience only.  They shall not be considered part of the
Agreement and shall not be employed in the construction of the Agreement.

 

5

--------------------------------------------------------------------------------


 

24.  Cooperativeness.  All parties have cooperated in the drafting and
preparation of this Agreement, and it shall not be construed more favorably for
or against any party.

 

25.  Counterparts.  This Agreement may be executed in one or more counterparts
(including by electronic or facsimile transmission), all of which taken together
shall constitute one agreement.

 

SMART & FINAL STORES, INC.

EXECUTIVE

 

 

 

 

By:

 

 

By:

 

Its:

 

 

Name:

 

Dated:

 

 

Dated:

 

 

6

--------------------------------------------------------------------------------

 

Exhibit B

 

FAIR COMPETITION AGREEMENT

 

This Fair Competition Agreement (“Agreement”) is made on November 15, 2012 by
and among SF CC Holdings, Inc., a Delaware corporation (“Holdings”), Smart &
Final Holdings Corp. a Delaware Corporation (the “Company”), and David G. Hirz
(the “Executive”).

 

Executive’s non-competition and non-solicitation covenants, as reflected in this
Agreement, are an essential inducement to Holdings to enter into the
transactions (the “Purchase”) described in that certain Purchase and Sale
Agreement pursuant to which Holdings will purchase all of the shares of common
stock of the Company, whereby the Company will become a wholly owned subsidiary
of Holdings.  Executive acknowledges and agrees that he holds a substantial
equity interest in the Company, and as a result has a substantial interest in
the consummation of the Purchase.

 

The Company has offered employment or continued employment to Executive.  During
the course of his employment with the Company, Executive has developed and will
develop, at the Company’s and Holdings’ expense, important relationships with
customers and prospective customers of the Company.  Executive has had access to
and will continue to have access to certain confidential methods, practices,
information and procedures with which the Company and its subsidiaries conduct
their business and of certain confidential information regarding the Company’s
and its subsidiaries’ customers or prospective customers.

 

In consideration of the Purchase and the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which hereby is acknowledged, the parties hereto agree as
follows:

 

1.                                      No Competing Employment.  During the
Non-Compete Restricted Period, Executive shall not in any manner, without the
prior written consent of the Company and Holdings (A) directly or indirectly,
whether as an investor, officer, director, owner, member, employee, consultant
or otherwise, provide services or capital to any Person (as defined below) or
any business that is materially engaged or planning to be materially engaged in
the Business of the Company (as defined below) or any similar business in the
Territory (as defined below).  “Business of the Company” means engaging in,
owning or operating any (i) supermarket or grocery store, including but not
limited to wholesale or warehouse stores, (ii) drug store, including but not
limited to wholesale or warehouse stores, to the extent that a substantial
portion of the products sold by such drug store are the same as or similar to
products customarily sold at stores operated by the Company or any of its
subsidiaries, (iii) non-retail distribution channel for products that are the
same as or similar to products customarily sold by the Company or any of its
subsidiaries, or (iv) any other business or activity conducted by the Company or
any of its subsidiaries as of the closing of the Purchase; or (B) solicit in any
capacity or encourage any Person who is, or was within the then-most recent
12-month period (x) a vendor or supplier of the Company or any of its
subsidiaries or (y) any other Person that has a business relationship with the
Company or any of its subsidiaries (other than a retail customer), to terminate
or reduce its relationship with the Company or any of its subsidiaries. 
Notwithstanding the foregoing provisions of this Section 1, Executive is not
prohibited from owning, directly or indirectly, up to 5% of any class of
securities or debt that is listed on a national securities exchange or quoted on
an automated quotation system.

 

--------------------------------------------------------------------------------


 

“Non-Compete Restricted Period” means the period from the date hereof through
the second anniversary of the termination of Executive’s employment for any
reason, so long as the Company or any of its subsidiaries (or any person
deriving title to the goodwill or ownership from the Company) carries on the
Business of the Company (or any like business) in the Territory.  “Territory”
means the geographic area where the Business of the Company has been carried on
and where the Company or any of its subsidiaries has bona fide intentions to
extend the Business of the Company as of the closing of the Purchase, including
(without limitation) the states of California, Arizona, Nevada, Washington,
Oregon and Idaho, and the Mexican states of Baja California and Sonora.

 

2.                                      No Soliciting.  During the Non-Solicit
Restricted Period, Executive shall not, directly or indirectly, whether for his
own account or for the account of any other individual, partnership, firm,
corporation or other business organization (each, a “Person”) (other than the
Company) (A) (i) solicit in any capacity, encourage to terminate, or otherwise
interfere with the relationship of, any individual who is, or was within the
then-most recent 12-month period, employed by, or otherwise engaged to perform
services for, the Company or any of its subsidiaries or (ii) endeavor to entice
away from the Company or any of its subsidiaries any such individual; provided
that general advertising not directed specifically at employees of the Company
or any of its subsidiaries shall not be deemed to violate this clause (A); or
(B) solicit in any capacity or encourage any Person who is, or was within the
then-most recent 12-month period, a vendor, supplier or licensor of the Company
or its subsidiaries with respect to the Business of the Company to terminate or
reduce its relationship with the Company or any of its subsidiaries. 
“Non-Solicit Restricted Period” means the period from the date hereof through
the second anniversary of the termination of Executive’s employment for any
reason.

 

3.                                      Confidentiality.  Executive recognizes
that the services to be performed by him hereunder are special, unique and
extraordinary in that, by reason of his employment hereunder, he may acquire
confidential information and trade secrets concerning the operation of Holdings,
the Company or any of their subsidiaries, the use or disclosure of which could
cause Holdings, the Company, their subsidiaries or their equity holders
substantial losses and damages which could not be readily calculated and for
which no remedy at law would be adequate. Accordingly, Executive covenants and
agrees with Holdings and the Company that he will not at any time, except in
performance of his obligations to Holdings or the Company, as required by law or
legal process, or with the prior written consent of Holdings and the Company,
directly or indirectly, either disclose to any Person, or use for his personal
benefit, any secret or confidential information that he may learn or has learned
by reason of his association with Holdings, the Company or their subsidiaries. 
As used herein “confidential information” means any proprietary, non-public
secret or otherwise confidential information of Holdings, the Company or any of
their subsidiaries, including trade secrets and other confidential or
proprietary business, technical, personnel or financial information, whether or
not Executive’s work product, in written, graphic, oral or other tangible or
intangible forms, including specifications, samples, records, data, computer
programs, drawings, diagrams, models, customer names, ID’s or e-mail addresses,
business or marketing plans, studies, analyses, projections and reports,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and software systems and
processes.  Any information that is not readily available to the public shall be
considered to be a trade secret and confidential and proprietary, even if it is
not specifically marked as such, unless Holdings and the Company advise
Executive otherwise in writing.

 

2

--------------------------------------------------------------------------------


 

4.                                      Exclusive Property.  Executive hereby
acknowledges and agrees that all confidential and proprietary information
including all business records, papers, computer software, computer data and
documents generated by Holdings, the Company or any of their subsidiaries or
kept or made by Executive relating to the Business of the Company is and shall
remain the exclusive property of the Company (the “Proprietary Property”). Upon
termination of his employment, Executive hereby agrees that, as of the date of
such termination, he shall return or have returned to the Company all property
of the Company, including Proprietary Property then in the possession of
Executive or in his dominion and all property including copies thereof made
available to Executive in connection with his services to the Company, including
any and all records, drawings, manuals, reports, papers and documents kept or
made by Executive in connection with his employment with the Company, vendor and
customer lists, financial data, keys and security access cards.

 

5.                                      Inventions.  Executive hereby assigns
and conveys to the Company all of his right, title and interest in and to all
Inventions (as defined below) developed, discovered, improved, authored,
derived, invented or acquired by him within the period beginning on the first
day of his employment with Company. Executive further agrees that he shall,
without the payment of royalty or any other consideration therefor:

 

(a)                   apply, at the Company’s request and expense, for such
United States and foreign patents, copyrights, trademarks or service marks, as
the case may be, as the Company shall direct; and

 

(b)                   deliver promptly to the Company, without charge to the
Company but at its expense, such written instruments, and do such other acts, as
may be reasonably necessary, in the opinion of the Company, to obtain and
maintain United States and foreign patents, copyrights, trademarks or service
marks related to each such Invention.

 

3

--------------------------------------------------------------------------------


 

As used herein, “Inventions” means all work product, inventions, discoveries,
ideas, concepts, designs, software programs, and improvements of any sort,
whether patentable, copyrightable or not, that are developed, discovered,
improved, authored, derived, invented or acquired by Executive, whether alone or
jointly with others, and whether during business hours or thereafter, and that
are either, directly or indirectly, related to the scope of Executive’s
employment by the Company or make use, in any manner, of the resources or any
proprietary information of Holdings, the Company or their subsidiaries.  It is
understood that the term “Invention” includes all know-how and Technical Data
relating to the foregoing, and all patents, copyrights, trademarks and service
marks, and applications therefore, of the United States or any other country
related to the foregoing. “Technical Data” means all written, printed and other
tangible materials embodying or containing know-how, and includes all
correspondence, designs, processes, source codes, object codes, formulas,
drawings and tracings, specifications and engineering data, reporting formats,
memoranda and notebooks, and all copies thereof, together with all models and
prototypes of every description.  Notwithstanding the foregoing, the assignment
provided for in this section shall not apply to any invention that qualifies for
exemption from assignment under the provisions of Section 2870 of the California
Labor Code.

 

6.                                      Injunctive Relief.  Without intending to
limit the legal or equitable remedies available to Holdings or the Company,
Executive acknowledges that a breach by him of the covenants contained herein
may result in material irreparable injury to Holdings, the Company, their
subsidiaries and their respective affiliates for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, Holdings
and the Company shall be entitled to obtain from any court of competent
jurisdiction a temporary restraining order or a preliminary or permanent
injunction restraining Executive from engaging in activities prohibited by this
Agreement or such other relief as may be required to specifically enforce any of
the covenants in this Agreement without the necessity of posting a bond, and in
the case of a temporary restraining order or a preliminary injunction, without
having to prove special damages.

 

7.                                      Extension of Restricted Period. The
Restricted Period shall be extended by the length of any period during which
Executive is in breach of any of the terms of this Agreement.

 

8.                                      Disparagement.  Executive agrees that
during the course of employment and after the termination of employment with the
Company, except as may be required by applicable law or legal process, Executive
will not disparage Holdings, the Company or their subsidiaries, or any of their
respective products, services, agents, employees, directors, stockholders and
affiliates.

 

4

--------------------------------------------------------------------------------


 

9.                                      Reasonableness.  Executive understands
and agrees that the nature of the Business of the Company is highly competitive
and that one of the most valuable assets being obtained in the Purchase is the
Company’s goodwill in the marketplace and among the Company’s customers, which
Executive was paid to help develop and maintain, and that the Territory includes
the areas in which, as of the closing date of the Purchase, the Company and its
subsidiaries have developed, or planned to exploit, the goodwill of the
Company.  Accordingly, Executive, the Company and Holdings hereby agree and
acknowledge that the duration, scope and geographic area applicable to the
restrictions set forth in this Agreement are fair, reasonable and necessary.
Executive agrees that any harm to Executive caused by the enforcement of this
Agreement will be outweighed by the harm to Holdings, the Company, their
subsidiaries and their respective affiliates should this Agreement not be
enforced.  If at any time any of the provisions of this Agreement shall be
deemed invalid or unenforceable or are prohibited by the laws of the
jurisdiction where they are to be performed or enforced, by reason of being
vague or unreasonable as to duration or geographic scope or scope of activities
restricted, or for any other reason, such provisions shall be considered
divisible and shall become and be immediately amended to include only such
restrictions and to such extent as shall be deemed to be reasonable and
enforceable by the court or other body having jurisdiction over this Agreement;
and Holdings, the Company and Executive agree that the provisions of this
Agreement, as so amended, shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.

 

10.                               Integration with Employment Agreement. 
Executive acknowledges that the restrictions contained in this Agreement are in
addition to the restrictions contained in his Employment Agreement with Holdings
and the Company.

 

11.                               Governing Law.  This Agreement will be
construed and enforced in accordance with the laws of the State of California,
without regard to its principles of conflicts of laws.

 

12.                               Venue.  Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the state and federal courts located in
Los Angeles County in California for the purposes of any suit, action or other
proceeding arising out of or in connection with this Agreement or any
transaction contemplated hereby, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

 

13.                               Construction.     As used herein, (a) “or”
shall mean “and/or” and (b) “including” or “include” shall mean “including,
without limitation.”

 

[Remainder of Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this agreement as of
the date first written above.

 

 

SF CC HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ Adam Stein

 

Name: Adam Stein

 

Title: Vice President

 

 

 

 

 

SMART & FINAL HOLDINGS CORP.

 

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

Name: Richard N. Phegley

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ David G. Hirz

 

Name: David G. Hirz

 

[Signature Page to Fair Competition Agreement]

 

--------------------------------------------------------------------------------

 

Smart & Final Stores, Inc.

600 Citadel Dr.

Commerce, CA 90040

September 23, 2014

 

David G. Hirz

12062 Woodbine Drive

Santa Ana, CA 92705

 

Re:          Fair Competition Agreement

 

Dear Mr. Hirz:

 

Reference is made to the Fair Competition Agreement (the “Fair Competition
Agreement”), dated November 15, 2012, by and among Smart & Final Stores, Inc.,
f/k/a SF CC Holdings, Inc., Smart & Final LLC successor by merger to Smart &
Final Holdings Corp. (collectively, the “Companies”) and you.

 

To the extent not affecting the enforceability of any provision of the Fair
Competition Agreement (including, without limitation, Section 1 thereof (No
Competing Employment) (the “Non-Compete”)), the Companies hereby confirm that
they will not seek to enforce the Non-Compete after the first anniversary of the
termination of your employment.

 

Nothing herein is intended to modify the Fair Competition Agreement, which shall
continue to be and remain in full force and effect in accordance with its terms.

 

Sincerely,

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

 

Smart & Final Stores, Inc.

 

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

 

Name:

Richard N. Phegley

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

Smart & Final LLC

 

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

 

Name:

Richard N. Phegley

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------
